Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amendment no. 3 to the Quarterly Report of Orbit/FR, Inc. (the "Company") on Form 10-Q for the three months ending March 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Relland Winand, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 30, 2011 /s/ Relland Winand Relland Winand Chief Financial Officer
